DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: ‘112’ designating a rigid frame and ‘114’ designating a protective membrane (para. 0026, 0031, 0037, 0044, and 0081). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid frame and protective membrane must be shown or the features canceled from the claims (see claims 6-7, 13-14, and 19-20). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, lines 16-17, and again in lines 21-22, it appears that each instance of “to enable the athlete use the fielding aid accessory” should read --to enable the athlete to use the fielding aid accessory--
In claim 8, lines 16-17, and again in lines 24-25, it appears that each instance of “to enable the athlete use the fielding aid accessory” should read --to enable the athlete to use the fielding aid accessory--
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
independent claims 1 and 8, the limitation “providing a second extension strap anchored to the rectangular arcuate panel proximate to the retaining element to form a fielding aid accessory along with the anchored first loop strap and the first hook strap” in lines 6-8 of each claim renders the claims indefinite, because it is unclear which of the recited components are considered to form the fielding aid accessory (i.e., the extension strap and hook and loop straps, or the straps in combination with the rectangular arcuate panel and/or the retaining element). This limitation affects the scope of the claims because the claims later recite “conformably coupling the second extension strap across the first surface without wrapping the second extension strap around any element external to the fielding aid accessory” (claim 1, lines 14-15; claim 8, lines 21-24). The scope of the fielding aid accessory should be clearly defined so that it is clear which elements would or would not be “external to the fielding aid accessory” as recited claim 1, lines 14-15, and claim 8, lines 21-24.
In addition, in claim 1, lines 14-17, and claim 8, lines 21-25 the limitation “without wrapping the second extension strap around any element external to the fielding aid accessory based on extending the second extension strap over the first surface” is unclear, because the term “based on” is vague (meaning “to form, develop, or found something on the basis of something else”; American Heritage® Dictionary of Phrasal Verbs), and it is unclear whether the vague phrase “based on” following the negative limitation “without wrapping …” means that the claimed methods include or exclude the step of extending the second extension strap over the first surface. 
Claim 7 recites the limitations “the rigid frame” in line 1 and “the protective membrane” in line 2. There is insufficient antecedent basis for these limitations in claim 1, from which claim 
Claim 14 recites the limitations “the rigid frame” in line 1 and “the protective membrane” in line 2. There is insufficient antecedent basis for these limitations in claim 8, from which claim 14 depends. For the purpose of examination, claim 14 is interpreted as depending from claim 13, which provides antecedent basis for these claim terms.
Regarding independent claim 15, the limitation “forming a fielding aid accessory based on” the recited steps of anchoring first hook and loop straps and providing a retaining element and a second extension strap in lines 2-8 renders the claim indefinite, because the term “based on” is vague, as discussed above, and it is unclear which of the elements recited in the method steps of lines 2-8 are considered to be part of the formed fielding aid accessory. This limitation affects the scope of the claim because the claim later recites “conformably coupling the second extension strap across the first surface of the rectangular arcuate panel without wrapping the second extension strap around any element external to the formed fielding aid accessory” in lines 16-18. The scope of the fielding aid accessory should be clearly defined so that it is clear which elements would or would not be “external to the fielding aid accessory” as recited in lines 16-18.
In claim 15, lines 17-19, the limitation “without wrapping the second extension strap around any element external to the formed fielding aid accessory in accordance with extending the second extension strap over the first surface” renders the claim indefinite, because the term “in accordance with” is vague, and it is unclear whether the vague phrase “in accordance 
In addition, in claim 15, lines 15-16 and line 21, the term “based on” is vague, as discussed above. It is unclear whether the recited actions on which the utilizing steps are based are part of the claimed method. The examiner notes that these limitations could be clarified by replacing “based on” with --by--.
Claim 20 recites the limitations “the rigid frame” in line 1 and “the protective membrane” in line 2. There is insufficient antecedent basis for these limitations in claim 15, from which claim 20 depends. For the purpose of examination, claim 20 is interpreted as depending from claim 19, which provides antecedent basis for these claim terms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nannini (US Patent No. 3,700,245, hereinafter Nannini) in view of McLaughlin (US Patent No. 5,214,798, hereinafter McLaughlin) and Pro Baseball Insider (non-patent literature; hereinafter PBI).
Regarding claim 1, Nannini discloses a method (Figs. 1-3) comprising: anchoring a first loop strap (felt-like patches 24 of strap 17, anchored to hooks 22; col. 2, lines 32-34; col. 2, lines 
Nannini does not teach providing a second extension strap for securing to a fielding glove, in use, and the associated method steps of coupling the second extension strap across the first surface in first and second modes of operation. However, in the baseball art, McLaughlin teaches (Figs. 1-2 and 6-7) anchoring an extension strap (17; col. 3, lines 39-52) to a fielding aid accessory (strap 16 with attached wrist stiffener 31 of Fig. 7; col. 1, lines 57-58; col. 4, lines 5-8) worn on the athlete’s forearm, wrapping the extension strap (17) around a wrist strap (13) of a fielding glove (11), and removably coupling the extension strap (17) wrapped around the wrist strap (13) back across a first surface of the fielding aid accessory (at hook and loop patches 23, 24, Figs. 1-2) to enable the athlete to use the fielding aid accessory (16, 31) in a mode corresponding to the claimed second mode of operation, involving the fielding glove (11) being affixed to the fielding aid accessory (16, 31) by way of the removably coupling (23, 24). Moreover, PBI teaches that it was known in the baseball art prior to Applicant’s invention to train fielders to position the wrist at an obtuse angle to the forearm when fielding ground balls with a fielding glove (see NPL document, bottom of pg. 1 to top of pg. 2, describing correct glove position for fielding ground balls). Therefore, in view of the teaching of PBI, one of ordinary skill in the art would have been motivated to combine the teaching of Nannini with the teaching of McLaughlin by anchoring an extension strap as taught by McLaughlin to the 
Although Nannini and McLaughlin do not explicitly teach a step of conformably coupling the extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any other element external to the fielding aid accessory), corresponding to the claimed first mode of operation, the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when using the fielding aid accessory suggested by the combination of Nannini and McLaughlin as discussed above, to conformably couple the second extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any other external element) when the athlete is practicing without a glove (e.g., as in Fig. 2 of Nannini), so that the extension strap is secured and the hook and loop patches that secure the extension strap do not catch on clothing or other items when the strap is not in use for attaching the fielding aid accessory to the glove; and to subsequently remove the conformable 
Regarding claim 2, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. McLaughlin further teaches the second extension strap is a flexible attachment band (17, Figs. 1-2; col. 3, lines 28-33).
Regarding claim 3, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. Nannini further teaches the retaining element (20, Figs. 1-2) is a flexible strap (col. 2, lines 40-44).
Regarding claim 4, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. McLaughlin further teaches the fielding glove is a baseball glove (col. 3, lines 25-26).
Regarding claim 6, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. Nannini further teaches (Fig. 2) the rectangular arcuate panel includes a rigid frame (semi-rigid plastic member 10, col. 2, lines 5-10) covered with a protective membrane (cushion 14, col. 2, lines 23-26).
Regarding claim 8, Nannini discloses a method (Figs. 1-3) comprising: anchoring a first loop strap (felt-like patches 24 of strap 17, anchored to hook patch 22; col. 2, lines 32-34; col. 2, lines 45-53) and a first hook strap  (22; col. 2, lines 49-51) and at a first surface (upper surface in Fig. 2) of a rectangular arcuate panel (semi-rigid member 10 with bent rectangular shape as shown in Fig. 2, Fig. 1-2; col. 2, lines 5-13; col. 3, lines 7-11) proximate a first end of the first surface; providing a retaining element (strap 20) anchored to the rectangular arcuate panel (10), the retaining element (20) forming a loop (as shown in Fig. 1-3; col. 2, lines 40-44); and 
Nannini does not teach providing a second extension strap for securing to a fielding glove, in use, and the associated method steps of coupling the second extension strap across the first surface in first and second modes of operation. However, in the baseball art, McLaughlin teaches (Figs. 1-2 and 6-7) anchoring an extension strap (17; col. 3, lines 39-52) to a fielding aid accessory (strap 16 with attached wrist stiffener 31 of Fig. 7; col. 1, lines 57-58; col. 4, lines 5-8) worn on the athlete’s forearm, wrapping the extension strap (17) around a wrist strap (13) of a fielding glove (11), and removably coupling the extension strap (17) wrapped around the wrist strap (13) back across a first surface of the fielding aid accessory (at hook and loop patches 23, 24, Figs. 1-2) to enable the athlete to use the fielding aid accessory (16, 31) in a mode corresponding to the claimed first mode of operation, involving the fielding glove (11) being affixed to the fielding aid accessory (16, 31) by way of the removably coupling (23, 24). 
Although Nannini and McLaughlin do not explicitly teach a step of removing the wrapping of the extension strap and conformably coupling the extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any element external to the fielding aid accessory), corresponding to the claimed second mode of operation, the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when using the fielding aid accessory suggested by the combination of Nannini and McLaughlin as discussed above, to remove the 
Regarding claim 9, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. McLaughlin further teaches the second extension strap is a flexible attachment band (17, Figs. 1-2; col. 3, lines 28-33).
Regarding claim 10, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. Nannini further teaches the retaining element (20, Figs. 1-2) is a flexible strap (col. 2, lines 40-44).
Regarding claim 11, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. McLaughlin further teaches the fielding glove is a baseball glove (col. 3, lines 25-26).
Regarding claim 13, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. Nannini further teaches (Fig. 2) the rectangular arcuate panel includes a rigid frame (semi-rigid plastic member 10, col. 2, lines 5-10) covered with a protective membrane (cushion 14, col. 2, lines 23-26).
Regarding claim 15, Nannini discloses a method (Figs. 1-3) comprising: forming a training aid accessory (Figs. 1-3) by: anchoring a first loop strap (felt-like patches 24 of strap 17, anchored to hook patch 22; col. 2, lines 32-34; col. 2, lines 45-53) and a first hook strap (22, Fig. 
Nannini does not teach providing a second extension strap for securing to a fielding glove, in use, and the associated method steps of coupling the second extension strap across the first surface in first and second modes of operation. However, in the baseball art, McLaughlin teaches (Figs. 1-2 and 6-7) anchoring an extension strap (17; col. 3, lines 39-52) to a fielding aid accessory (strap 16 with attached wrist stiffener 31 of Fig. 7; col. 1, lines 57-58; col. 4, lines 5-8) worn on the athlete’s forearm and utilizing the fielding aid accessory in a mode corresponding to the claimed second mode of operation, by wrapping the extension strap (17) 
Although Nannini and McLaughlin do not explicitly teach a step of conformably coupling the extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any element external to the fielding aid accessory), corresponding to the claimed first mode of operation, the examiner notes that it would have been obvious to one 
Regarding claim 16, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 15. McLaughlin further teaches the second extension strap is a flexible attachment band (17, Figs. 1-2; col. 3, lines 28-33).
Regarding claim 17, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 15. Nannini further teaches the retaining element (20, Figs. 1-2) is a flexible strap (col. 2, lines 40-44).
Regarding claim 18, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 15. McLaughlin further teaches the fielding glove is a baseball glove (col. 3, lines 25-26).
Regarding claim 19.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nannini in view of McLaughlin and PBI, in further view of Elliott, Jr. (US Patent No. 4,451,044, hereinafter Elliott).
Regarding claims 5 and 12, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 8, respectively. Nannini does not teach the retaining element is an elastic cord. However, Elliott teaches (Fig. 1) that it is known to use an elastic cord (20; col. 4, lines 1-5; the term "cord" interpreted in view of Applicant's disclosure to include a thin strap as shown at 108 throughout Applicant's Figures) for retaining a user's hand on a training aid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Nannini by selecting an elastic cord as taught by Elliott for the retaining element, in order to snugly bind the user's hand to the inner surface of the accessory (Elliott, col. 4, lines 9-12).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nannini in view of McLaughlin and PBI, in further view of Flood (US Patent No. 1,418,637, hereinafter Flood).
Regarding claims 7, 14, and 20, the modified Nannini teaches the claimed invention substantially as claimed, including the rigid frame and protective membrane as set forth above for claims 6, 13, and 19, respectively. (See notes on claim interpretation in the rejection of claims 7, 14, and 20 under 35 USC 112(b) above.) Nannini does not teach the protective membrane is leather material. However, Flood teaches a similar device (Figs. 3) comprising a rigid frame (plate 16; pg. 1, lines 100-112) and a leather material (leather pad 15) as a protective membrane. The examiner notes that Flood’s leather material performs the same .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lisa (US Patent Pub. 2010/0100998) discloses a glove comprising a rectangular arcuate panel bent at an obtuse angle.
Shah (US Patent No. 8,142,299) discloses a training aid removably coupled around a wrist strap of a glove.
Hubbard (US Patent No. 4,798,199), Working (US Patent No. 4,941,460), and Shew et al. (US Patent No. 9,095,758) each disclose methods for maintaining a user’s wrist at an angle to the forearm and are cited here as representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 31, 2021/